HEI Exhibit 10.6

EXECUTIVE DEATH BENEFIT PLAN OF

HAWAIIAN ELECTRIC INDUSTRIES, INC.

AND PARTICIPATING SUBSIDIARIES

 

I. ESTABLISHMENT OF PLAN

Hawaiian Electric Industries, Inc. (“HEI”) hereby restates this Executive Death
Benefit Plan of Hawaiian Electric Industries, Inc. and Participating
Subsidiaries (“Plan”), effective January 1, 2009. The Plan was originally
effective September 1, 2001. The purpose of this restatement is to update the
Plan for certain changes in law and to modify the employers included as
Participating Employers and certain eligibility and other design features of the
Plan. The only benefits provided under this Plan are death benefits. The Plan is
a death benefit plan within the meaning of Section 409A(d)(1)(b) of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder,
and an unfunded welfare plan maintained for the purpose of providing benefits
for a select group of management employees of HEI and certain of its
subsidiaries, as described in section 2520.104-24 of the regulations promulgated
by the Secretary of Labor pursuant to the Employee Retirement Income Security
Act of 1974, as amended. Notwithstanding this restatement, the benefits and
eligibility for benefits of any employee who had vested in his or her benefits
prior to January 1, 2009 pursuant to Section 4.3 of the Plan, shall be
determined under the provisions of the Plan as evidenced by the prior plan
document, including, without limitation, any former employee of American Savings
Bank, F.S.B. who had so vested.

 

II. DEFINITIONS

2.1 “Beneficiary” means the beneficiary designated in writing by a Participant.
The Beneficiary designation must be made on a form provided by the
Administrative Committee. A Participant must designate his or Beneficiary at the
time he or she becomes a Participant, and may change the designated Beneficiary
at any time thereafter by executing a new Beneficiary designation. If the
designated Beneficiary does not survive the Participant, or if there is no valid
Beneficiary designation at the time of the Participant’s death, any benefits
payable hereunder shall be paid to the Participant’s estate.

2.2 “Code” means the Internal Revenue Code of 1986, as amended.

2.3 “Committee” means the plan administrator. The plan administrator shall be
the Total Compensation Administrative Committee.

2.4 “Compensation Committee” means the Compensation Committee of the Board of
Directors of Hawaiian Electric Industries, Inc.

2.5 “Disabled” or “Disability” refers to the existence of a disability within
the meaning of the long-term disability program maintained by the Participating
Employer by whom a Participant is employed.



--------------------------------------------------------------------------------

2.6 “Eligible Position” means a management position that is designated in the
personnel records of the Participating Employer as:

 

  a. Manager or above at HECO, MECO, or HELCO, or

 

  b. Grade 50 or above at HEI.

2.7 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.8 “Participant” means a management employee or former employee of a
Participating Employer who has satisfied the eligibility requirements of the
Plan, as set forth in Article III below, and has not terminated employment or
changed his or her position in a manner that results in a loss of eligibility to
participate.

2.9 “Participating Employer” means HEI or one of the following HEI subsidiaries:
Hawaiian Electric Company, Inc. (“HECO”); Maui Electric Company, Limited
(“MECO”); and Hawaii Electric Light Company, Inc. (“HELCO”).

2.10 “Plan” means the Executive Death Benefit Plan of Hawaiian Electric
Industries, Inc. and Participating Subsidiaries, as set forth in this document
and as amended from time to time.

2.11 “Retire” or “Retirement” means the voluntary termination of employment with
a Participating Employer after the Participant has qualified for immediate
commencement of normal or early retirement benefits under the Retirement Plan
for Employees of Hawaiian Electric Industries, Inc. and Participating
Subsidiaries (whether or not such Participant actually elects to have such
retirement benefits commence immediately).

2.12 “Salary” means base annual rate of salary, including any elective
contributions to the Hawaiian Electric Industries Retirement Savings Plan, the
Hawaiian Electric Industries, Inc. FlexPlan, or any successor plan thereof, but
excluding any incentive compensation, bonuses, deferred compensation, fringe
benefits, or other amount not included in base salary.

2.13 “Total Compensation Administrative Committee” means the Hawaiian Electric
Industries, Inc. Total Compensation Administration Committee, as organized and
operated pursuant to charter adopted on September 18, 2007, as amended from time
to time. The Total Compensation Administrative Committee is the plan
administrator for this Plan.

 

III. ELIGIBILITY

3.1 Becoming a Participant. To become a Participant in the Plan, a person must:

 

  a. Be employed by a Participating Employer in an Eligible Position on or after
the effective date of this Plan; and

 

2



--------------------------------------------------------------------------------

  b. Be designated as a Participant in writing by the Committee, or by a member
of the Committee to whom the Committee has delegated the authority to designate
Participants.

3.2 Forfeiture Upon Termination of Employment. A Participant who terminates
employment with the Participating Employers for any reason other than
Retirement, death, or Disability shall cease to be a Participant and shall
forfeit any and all rights to benefits under this Plan.

3.3 Forfeiture Upon Transfer to Ineligible Position. A Participant who transfers
to a position that is not an Eligible Position shall cease to be a Participant
and shall forfeit any and all rights to benefits under this Plan.

 

IV. BENEFITS

4.1 Preretirement, Postretirement and Disability Death Benefits. A Participant
who is employed in, who retired from, or who terminated employment due to
Disability from, an Eligible Position, shall receive the following benefits:

 

  a. If the Participant dies while actively employed, the Participant’s
Beneficiary shall receive a lump sum death benefit equal to (i) two times the
Participant’s Salary at the date of his or her death, (ii) divided by one minus
the highest marginal rate of federal income tax imposed on benefits of this type
as of the date of the Participant’s death.

 

  b. If the Participant dies after he or she Retires, the Participant’s
Beneficiary shall receive a lump sum death benefit equal to (i) one times the
Participant’s salary at the date of his or her Retirement, (ii) divided by one
minus the highest marginal rate of federal income tax imposed on benefits of
this type as of the date of the Participant’s death.

 

  c. If the Participant incurs a Disability, then:

 

  i. If the Participant dies while still Disabled and before attaining age 65,
the Participant’s Beneficiary shall receive a lump sum death benefit equal to
(i) two times the Participant’s Salary at the date he or she became Disabled,
(ii) divided by one minus the highest marginal rate of federal income tax
imposed on benefits of this type as of the date of the Participant’s death.

 

  ii. If the Participant continues to be Disabled until the time he or she
attains age 65, then upon the Participant’s death after such time the
Participant’s Beneficiary shall receive a lump sum death benefit equal to
(i) one times the Participant’s Salary at the date he or she became Disabled,
(ii) divided by one minus the highest marginal rate of federal income tax
imposed on benefits of this type as of the date of the Participant’s death.

 

3



--------------------------------------------------------------------------------

4.2 Payment. All benefits payable under this Plan shall be paid by the
Participating Employer by which the Participant was last employed.

4.3 Vesting. A Participant shall have a vested right to benefits under this Plan
upon Retirement. Prior to Retirement, any benefit hereunder shall be subject to
forfeiture in accordance with Section 3.2 or Section 3.3; provided, however,
that no Participant’s right to benefits may be reduced or eliminated except in
accordance with Section 3.2 or Section 3.3 or with the written consent of such
Participant.

4.4 Claims Procedure. If any Participant or Beneficiary believes he or she is
entitled to a benefit from the Plan which is different from the benefit
initially determined, such Participant or Beneficiary may file a written claim
for benefits with the Manager-Compensation and Benefits of HECO (or the holder
of any successor position, however designated) (the “Manager”). The Manager
shall consider such written claim and render a decision within ninety (90) days
following receipt thereof. If the Manager denies any part of the claim, he or
she shall provide the claimant with written notice of the denial and of the
claimant’s right to a further review. The notice shall set forth, in a manner
calculated to be understood by the claimant, the reason for the denial and shall
refer to specific Plan provisions on which the denial is based and provide a
description and explanation of additional information which the claimant might
provide to perfect the claim.

Within ninety (90) days after receiving notice that a claim has been denied, the
claimant may file a written appeal with the Committee. The claimant may submit
written comments, documents, records, and other information relating to the
claim. Upon request, the claimant may obtain, free of charge, reasonable access
to, and copies of, documents, records, and other information relevant to the
claim. The Committee may require the claimant to provide such additional
information or testimony as the Committee, in its sole discretion, deems useful
or appropriate to its consideration of the claim. In reviewing the claim, the
Committee shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The Committee shall render its final decision within sixty
(60) days of receipt of the request for reconsideration unless special
circumstances require an extension of time. If such an extension is required,
the Committee shall provide the claimant with written notice of the extension
within the initial sixty (60) day period, and the Committee shall render its
decision as soon as possible but in no event later than one hundred twenty
(120) days following receipt of the appeal. If the Committee’s final decision is
a denial of the claim, the Committee shall provide written notice of the denial,
which notice shall set forth, in a manner calculated to be understood by the
claimant, the reason for the denial and shall refer to specific Plan provisions
on which the denial is based.

Claim determinations by the Manager and the Committee shall be made in their
discretion, as provided in Section 5.1. The final decision of the Committee
shall be binding and conclusive on all persons.

 

4



--------------------------------------------------------------------------------

If the Manager or Committee fails to respond to a claimant within the time
limits set forth in this Section, the claimant may consider the claim denied and
may pursue whatever additional remedies are available to it. A claimant must
comply with these procedures and exhaust all possibilities contained herein
before seeking relief in any other forum.

 

V. ADMINISTRATION

5.1 Committee’s Power and Discretion. The Committee shall have the power to
interpret and construe the provisions of the Plan, to resolve any ambiguities
and reconcile any inconsistencies in its provisions, and to decide all questions
of fact that arise in the operation of the Plan. All such powers shall be
exercised in the Committee’s discretion. Specifically, but without limiting the
generality of the foregoing, the Committee shall determine, in its discretion,
all questions with respect to any individual’s rights under the Plan, including,
but not limited to eligibility for participation, eligibility for and the amount
of benefits payable from the Plan, the validity and effect of any Beneficiary
designation hereunder, and the proper Beneficiary to whom any benefits hereunder
will be paid. The Committee, acting unanimously, shall also have the power to
waive the application of Section 3.3 to a Participant if extenuating
circumstances exist. The decision of the Committee with regard to the
interpretation or construction of the Plan, or on any other matter within its
authority, shall be binding and conclusive upon the Participating Employers and
upon each Participant, Beneficiary, and any other interested party.

5.2 Delegation. The Committee may delegate authority to one or more of its
members, or to any employee of a Participating Employer, in its discretion. In
particular, the Committee may delegate authority for the day-to-day
administration of the Plan to the Manager-Compensation and Benefits of HECO or
such persons in the HECO Benefits Department as such Manager may designate.

 

VI. MISCELLANEOUS

6.1 Effect on Prior Deferred Compensation Agreements. This Plan supersedes
certain Deferred Compensation Agreements between Participants herein and HEI
regarding the payment of death benefits similar to those provided hereunder.
Such Deferred Compensation Agreements shall be of no further force or effect. As
a condition of participation in this Plan, each Participant who was previously a
party to such an agreement shall execute a written revocation of such agreement
in a form provided by the Committee. This Plan does not affect Deferred
Compensation Agreements that are currently in force between HEI and individuals
who do not become Participants in this Plan, including retirees, disabled
persons, and certain active employees of the Participating Employers who are not
currently employed in Eligible Positions but who were previously employed in
such positions and have been permitted to retain the benefit of Deferred
Compensation Agreements.

6.2 Amendment and Termination. The Compensation Committee may amend or terminate
the Plan at any time in its discretion; provided, however, that no amendment or
termination of the Plan shall reduce the rights and benefits of any person who
is a Participant at the time of the amendment or termination without such
Participant’s written consent. No

 

5



--------------------------------------------------------------------------------

amendment or termination of the Plan shall affect benefits that have vested in
accordance with Section 4.3.

6.3 No Funding. Benefits shall be paid as needed solely from the general assets
of the Participating Employers, insurance contracts whose premiums are paid
directly by the Participating Employers from their general assets, or a
combination thereof. This Plan shall constitute solely an unsecured promise by
the Participating Employers to pay the benefits described herein. Participants
and Beneficiaries shall rely solely upon such unsecured promise, and shall have
no right, title, interest, or claim to any specific asset, fund, reserve,
account, insurance policy, or other property of any nature.

6.4 Life Insurance Policies. The Committee, in its absolute discretion, may
purchase or maintain life insurance contracts to assist in meeting the
Participating Employers’ benefit obligations hereunder. Any such policies shall
be the property of HEI or the Participating Employer purchasing and maintaining
such policies. The Administrative Committee shall have the exclusive and
unrestricted right to make any elections, exercise any rights, and receive and
use any benefits payable thereunder. No Participant or Beneficiary shall have
any interest in such policy or any rights thereunder. Each such policy shall be
purchased and maintained in accordance with the notice and consent requirements
of Section 101(j)(4) of the Code, the insured under each such policy shall be a
person described in Section 101(j)(2)(A) of the Code, and notice of each such
policy shall be given to the Internal Revenue Service pursuant to Form 8925 or
its successor.

6.5 Nonalienation. No benefit payable under this Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so shall be void; nor shall any
such benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of, or claims against, any Participant or
Beneficiary.

6.6 No Right to Employment. Nothing in this Plan shall give any Participant any
right to continued employment with any Participating Employer or limit in any
way the Participating Employers’ right to discharge any Participant.

6.7 Indemnification. The Participating Employers shall indemnify and hold
harmless their respective directors, officers, employees, and agents, including,
without limitation, the members of the Compensation Committee and the Committee,
against any and all claims, losses, damages, expenses, and liabilities arising,
directly or indirectly, from their responsibilities in connection with the Plan,
and from the defense costs thereof (including reasonable attorneys’ fees), to
the extent permitted by law and except where any such liability is judicially
determined to be the result of gross negligence or willful misconduct. The right
of indemnity shall be conditioned upon (1) timely notice to HEI of any claim
asserted against a person within the scope of this Section, and (2) the
indemnified person’s reasonable cooperation and assistance in the defense of
such claim.

6.8 Costs of Enforcement. If the Committee denies a claim for benefits under
this Plan, and the claimant is later determined to be entitled to such benefits,
then in addition to such

 

6



--------------------------------------------------------------------------------

benefits the claimant shall be entitled to recover all costs of enforcing his or
her claim, including, without limitation, attorneys’ fees and other legal costs.

6.9 Governing Law. This Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Hawaii, to the extent such laws are
not preempted by ERISA.

TO RECORD the adoption of this Plan, the undersigned have caused this document
to be executed this 27th day of October 2008, effective as of January 1, 2009.

 

HAWAIIAN ELECTRIC INDUSTRIES, INC. By  

/s/ Patricia U. Wong

  Its Vice President-Administration & Corporate Secretary

 

7